DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 claims a second hold capacitor and fifth switch but there is no first hold capacitor in the claim and no third and fourth switch in the claim “WHY”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Claim 5 claims a seventh switch but there is no 3rd, 4th, 5th and 6th switch in the claim “WHY”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 claims a eighth switch but there is no 3rd, 4th, 5th and 6th  7th  switches in the claim “WHY”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 claims a tenth switch but there is no 3rd, 4th, 5th and 6th  7th 9th  switch in the claim “WHY”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  claim 12 is identical to claim 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soenen et al.
Regarding claim1, Soenen discloses an architecture in figure 4 that teaches: an input terminal (INP); a first switch (78) coupled to the input terminal (INP); a first sampling capacitor (66) having a first sampling capacitor first terminal coupled to the first switch (78) and a first sampling capacitor second terminal; a differential op-amp (60) having a first op-amp input (62) coupled to the first sampling capacitor (66) second terminal, a second op-amp input (64), a first op-amp output (OUTM), and a second op- amp output (OUTP); a first reference voltage (Vcmin); and a second switch (96) coupled between the first op-amp input (62) and the first reference voltage (Vcmin) (see figure 4 and its descriptions).
Regarding claim 3, Soenen also teaches: a first hold capacitor (86) having a first hold capacitor first terminal coupled to the first op- amp input and a first hold capacitor second terminal; a third switch (94) coupled between the first hold capacitor second terminal and the first reference voltage; and a fourth switch (92) coupled between the first hold capacitor second terminal and the first op- amp output (see figure 4 and its descriptions).
Regarding claim 4, Soenen also teaches: a second hold capacitor (100) having a second hold capacitor first terminal coupled to the second op-amp input and a second hold capacitor second terminal; a fifth switch (106) coupled between the second op-amp output and the second hold capacitor second terminal; and 11T91268US02CON a sixth switch (108)  coupled between the first reference voltage and the second hold capacitor second terminal (see figure 4 and its descriptions).
Regarding claim 5, Soenen also teach: a seventh switch (110) coupled between the second op-amp output and the second op-amp input (see figure 4 and its descriptions).
Regarding claim 6, Soenen also teach: a second reference voltage (Vmin); a second sampling capacitor (134) having a second sampling capacitor first terminal and a second sampling capacitor second terminal coupled to the second op-amp input; and an eighth switch (138) coupled between the second reference voltage and the second sampling capacitor first terminal (see figure 4 and its descriptions).
Regarding claim 7, Soenen also teach: a ninth switch (74) coupled between the second sampling capacitor first terminal and the first sampling capacitor first terminal (see figure 4 and its descriptions).
Regarding claim 10, Soenen also teach: the first op-amp input is a negative input, the second op-amp input is a positive input, the first op-amp output is a positive output, and the second op-amp output is a negative output (see figure 4 and its descriptions).
Regarding claim 14, claim 14 is similar to claim 1 in method format. Therefore, claim 14 is rejected as rejected in claim 1 such as: receiving an input signal (INP) on a capacitor (66) coupled to a first input of an op-amp (62); decoupling a hold capacitor (86) from a first output (88) of the op-amp; coupling (by switching 96) the hold capacitor (86) to a reference voltage (Vcmin); coupling the first input (62) of the op-amp to the reference voltage (Vcmin); and coupling (by switching (106) a second input (64) of the op-amp to a second output of the op-amp (see figure 4 and its descriptions).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 102 as anticipated by Soenen (USP 6,031,480) or, in the alternative, under 35 U.S.C. 103 as obvious over a person skill in the art at the time the application filing. As a person skill in the art using CMOS for switches 76 and 96 in figure 4 are obvious and well know to anyone skill in the semiconductor field.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Soenen as applied to claim 12 above, and further in view of Husain (US 2012/0086499).
Regarding claim 13, Soenen fails to teach or suggest the swtiches 78 and 96 will be formed by back to back pmos and nmos devices. While, Husain clearly teaches in para. 0005 and 0011 the use of back to back pmos and nmos to form a switch. Therefore, it would be obvious to an ordinary skill in the art at the time the application filing to implement Husain’s teaching into Soenen’s disclosure to satisfy the circuit design needed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,159,170. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,159,170 discloses similar limitations and function as claimed in the claim of the instant application such as:  an input terminal; a first switch coupled to the input terminal; a first sampling capacitor having a first sampling capacitor first terminal coupled to the first switch and a first sampling capacitor second terminal; a differential op-amp having a first op-amp input coupled to the first sampling capacitor second terminal, a second op-amp input, a first op-amp output, and a second op- amp output; a first reference voltage; and a second switch coupled between the first op-amp input and the first reference voltage.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,159,170. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,159,170 discloses similar limitations and function as claimed in the claim of the instant application such as: a first phase signal line coupled to switch the first switch and the second switch.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,159,170. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,159,170 discloses similar limitations and function as claimed in the claim of the instant application such as: a first hold capacitor having a first hold capacitor first terminal coupled to the first op- amp input and a first hold capacitor second terminal; a third switch coupled between the first hold capacitor second terminal and the first reference voltage; and a fourth switch coupled between the first hold capacitor second terminal and the first op- amp output.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,159,170. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,159,170 discloses similar limitations and function as claimed in the claim of the instant application such as: a second hold capacitor having a second hold capacitor first terminal coupled to the second op-amp input and a second hold capacitor second terminal; a fifth switch coupled between the second op-amp output and the second hold capacitor second terminal; and 11T91268US02CON a sixth switch coupled between the first reference voltage and the second hold capacitor second terminal.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,159,170. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,159,170 discloses similar limitations and function as claimed in the claim of the instant application such as: a seventh switch coupled between the second op-amp output and the second op-amp input.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,159,170. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,159,170 discloses similar limitations and function as claimed in the claim of the instant application such as: a second reference voltage; a second sampling capacitor having a second sampling capacitor first terminal and a second sampling capacitor second terminal coupled to the second op-amp input; and an eighth switch coupled between the second reference voltage and the second sampling capacitor first terminal.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,159,170. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,159,170 discloses similar limitations and function as claimed in the claim of the instant application such as: a ninth switch coupled between the second sampling capacitor first terminal and the first sampling capacitor first terminal.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,159,170. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,159,170 discloses similar limitations and function as claimed in the claim of the instant application such as: wherein: 12T91268USO2CON the first op-amp input is a negative input, the second op-amp input is a positive input, the first op-amp output is a positive output, and the second op-amp output is a negative output.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features, such as: a first phase signal line coupled to switch the first switch and the second switch.
Claim 8 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features, such as: a third reference voltage; a third sampling capacitor having a third sampling capacitor first terminal and a third sampling capacitor second terminal coupled to the second op-amp input; and a tenth switch coupled between the third reference voltage and the third sampling capacitor first terminal.
Claim 9 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features, such as: an eleventh switch coupled between the third sampling capacitor first terminal and the first sampling capacitor first terminal.
Claim 15 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features, such as:  isolating the capacitor and the hold capacitor from the input signal and the reference voltage; and coupling the hold capacitor to the first output of the op-amp.
Claim 16 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features, such as: wherein the steps of claim 14 are performed during a first phase of a clock signal.
Claim 17 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest objected features, such as: wherein the steps of claim 15 are performed during a second phase of the clock signal.
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845